White, J.
When this case was before this court on a. former appeal, the judgment ivas reversed because of error-in the charge of the court with regard to evidence of general character of the accused. 1 Texas Ct. App. 548.
In the present case the court charged the jury, amongst other matters, upon the reasonable doubt, as foiloAVS : “ If the jury have a reasonable doubt of the guilt of the defendant, George Coffee, they should acquit him.” Several special instructions were asked by the defendant, and notably amongst them the following: “ That all presumptions‘are to-be indulged in favor of the innocence of a person accused of crime, — the law presuming every person to be innocent until he is proven to be guilty.” This instruction was-refused by the court, though it nowhere appears in the general charge that the court had instructed upon the presumption of innocence. It is always error for the court to refuse a defendant the benefit of a charge upon the presumption of innocence, when he requests it. Pasc. Dig., art. 3105;, McMullin v. The State, decided at the present term, and authorities there cited.
For this error, the judgment is reversed and cause remanded.

Reversed and remanded.